        Case 1:20-cv-07898-KPF Document 28 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS MIGUEL ANTONIO ANACLETO;
VICENTE JUAREZ; and VIRGILIO
JUAREZ VAZQUEZ, individually and
on behalf of others similarly situated,

                           Plaintiffs,                20 Civ. 7898 (KPF)
                    -v.-                       ORDER OF DISCONTINUANCE
HARLEM CHICKEN LLC, d/b/a
CHIRPING CHICKEN; MICHALIS
KOKKINOS; and JENNY DOE,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 25, 2021, the Court learned that Plaintiffs Anacleto and

Juarez have reached a settlement with Defendants in this case. Accordingly, it

is hereby:

      ORDERED that Plaintiffs Anacleto and Juarez’s action be conditionally

discontinued without prejudice and without costs; provided, however, that

within thirty (30) days of the date of this Order, the parties may submit to the

Court their own Stipulation of Settlement and Dismissal for the Court to So

Order. Otherwise, within such time Plaintiffs Anacleto and Juarez may apply

by letter for restoration of the action to the active calendar of this Court in the

event that the settlement is not consummated. Upon such application for

reinstatement, the parties shall continue to be subject to the Court’s

jurisdiction, the Court shall promptly reinstate the action to its active docket,

and the parties shall be directed to appear before the Court, without the
        Case 1:20-cv-07898-KPF Document 28 Filed 02/26/21 Page 2 of 2




necessity of additional process, on a date within ten (10) days of the

application, to schedule remaining pretrial proceedings and/or dispositive

motions, as appropriate. This Order shall be deemed a final discontinuance of

Plaintiffs Anacleto and Juarez’s action with prejudice in the event that Plaintiffs

Anacleto and Juarez have not requested restoration of the case to the active

calendar within such 30-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case as to Plaintiffs Anacleto and Juarez.

      SO ORDERED.

Dated: February 26, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
